Ingraham, P. J. (dissenting):
The plaintiffs’ testator, on or about November 19, 1904, executed and delivered to the defendant Sarah Y. Baker a deed dated that day, which purported to convey to said Sarah Y. Baker the premises described in the complaint in this action, and simultaneously with the execution and delivery of this deed, Sarah Y. Baker executed, acknowledged and delivered to the plaintiffs’ testator a mortgage whereby she granted, released and conveyed to the plaintiffs’ testator the premises described in the conveyance to secure $2,000, a part of the purchase money for the property. At the time of the conveyance the property was held adversely to the plaintiffs’ testator by persons not parties to this action, and this grant and mortgage were duly recorded on the 21st of November, 1904. Subsequently Baker conveyed this property subject to the mortgage, and default having been made in the payment of the principal and interest, this action was brought to foreclose the purchase-money mortgage. Sarah Y. Baker and Max Marx, who had acquired whatever title the defendant Baker had, interposed answers alleging as a defense that at the time of the execution and delivery of the mortgage the defendant Baker was not in occupation or possession of the premises described, nor had she at any time prior to such execution or delivery made entry upon or entered into or been in occupation or possession, either actual or constructive, of the whole or any part of said premises. It is further alleged that one Solomon Moses was in actual occupation and possession thereof, claiming ownership thereof and title thereto, and. that by reason thereof the alleged mortgage did not at any time prior to or at the time of the commencement of this action, and does not now, bind the premises described in the amended complaint, or any part thereof, or create a lien thereon capable of foreclosure before possession of the property is recovered. The court found these facts, dismissed the complaint, and the plaintiffs appeal.
It is claimed that this mortgage is void under section-225 of the Real Property Law (Gen. Laws, chap. 46; Laws of 1896, chap. 547), re-enacted as section 260 of the Beal Property Law (Consol. Laws, chap. 50 [Laws of 1909, chap. 52], and amd. by Laws of 1909, chap. 481, and Laws of 1910, chap. 628). That section provides that a grant of real property is absolutely void if at the time of the *465delivery thereof such property is in the actual possession of a person claiming under a title adverse to that of the grantor. Section 205 of the act provides that the. term “ conveyance ” as used in article 7, of which section 225 is a part, includes every instrument in writing except a will by which any estate or interest in real property is created, transferred, assigned or surrendered; but in section 225 the word “conveyance ” is not used, but the word “grant” is substituted. Ho definition is given to the word “grant” in the statute. Section 225 also contains a provision that such adverse possession does not prevent the mortgaging of such property, and that such mortgage, if duly recorded, binds the property from the time the possession thereof is recovered by the mortgagor or his representatives. It is well settled that this section is to be strictly construed by reason of its severity and that it is not the policy of the law to give this rule a construction and effect more liberal than its terms necessarily require. (Cornwell v. Clement, 87 Hun, 52; Bissing v. Smith, 85 id. 564.) The deed from the plaintiffs’ testator to Sarah V. Baker was undoubtedly void under this section and conveyed no title to the property. The grantee in such a deed, however, acquires a right to maintain ejectment in the name of his grantor where the conveyance under which he claims is void because the property conveyed was held adversely to the grantor (Code Civ. Proc. § 1501), and if he succeeded in such an action, undoubtedly under the covenants of warranty the grantee in such a deed would acquire a title to the land. The plaintiffs’ testator’s grant, therefore, would necessarily divest him of any claim to the property so long as the conveyance was outstanding, and while this conveyance to Sarah Y. Baker was absolutely void as a transfer of the title to the property as between the parties to it, the grantor might be divested of any interest which he had in it. How, as a part of the consideration for the void grant the grantee executed a purchase-money mortgage. The party holding the land adversely was not a party to this mortgage, and the holding of this mortgage as to him or his interest in the property was void. Section 225 of the Beal Property Law expressly provides that such adverse possession did not prevent the mortgaging of the property. It is true that such a mortgage did not become a lien upon the prop-*466erty until possession was regained by the mortgagor or his representatives, but I can see no reason why the mortgage should not become a lien upon the right acquired by the mortgagor by reason of the grant which would entitle the original grantor to foreclose the mortgage so as to reacquire the interest parted with by the grant and which the purchase-money mortgage pledged to secure the repayment of the amount secured thereby. In De Garmo v. Phelps (176 N. Y. 455) the effect of this provision of the statute was discussed and it was there held that a purchase-money mortgage," although when executed the land was held adversely to the mortgagor, was not void under this statute, but that if the mortgage had been given for any other purpose than to secure the purchase money, the . plaintiff’s title would be void-.
I also think that, although as between the defendant Sarah Y. Baker and those in actual possession of the property this grant and the purchase-money mortgage wore absolutely void, as between the plaintiffs and Sarah. Y. Baker and her grantees the fact that the grant and mortgage were void was no defense in an action to foreclose the purchase-money mortgage, so that the plaintiffs’ testator could reacquire whatever interest he had in the property. Though Sarah V. Baker had received a grant of real property which was void as a conveyance of the property, by it she acquired certain rights or interest in it; and to secure the purchase money upon that grant she executed this mortgage. Occupying that position, I do not think that she can claim that the execution by her of the purchase-money mortgage was void, while insisting upon the rights that she acquired by virtue of the grant.
I think, therefore, that the plaintiffs were entitled to a judgment which would foreclose the interest, whatever it was, acquired by Sarah Y. Baber in consequence of this grant, and that the judgment should be reversed and a new trial ordered, with costs to the appellants to abide the event.
Miller, J., concurred.
Judgment affirmed, with costs.